            Case 2:18-cv-01197-KOB Document 24 Filed 07/09/19 Page 1 of 3                                FILED
                                                                                                 2019 Jul-09 AM 09:31
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

EVANSTON INSURANCE COMPANY,                      )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 2:18-CV-01197-KOB
                                                 )
THE BREAK I, INC., d/b/a THE BREAK               )
RESTAURANT & BILLIARDS, INC., and                )
AMANDA BEASLEY,                                  )
                                                 )
       Defendants.                               )


                                             ORDER

       This matter comes before the court on “Plaintiff’s Motion for Default Judgment Against

Defendant Amanda Beasley.” (Doc. 15). Evanston Insurance Company filed this default

judgment lawsuit against The Break I, Inc., d/b/a The Break Restaurant & Billiards, Inc., its

insured, and Amanda Beasley, the plaintiff in an underlying action, on July 31, 2018. (Doc. 1).

On August 1, 2015, Ms. Beasley was shot outside The Break in Birmingham, Alabama. Ms.

Beasley sued The Break in the Circuit Court of Jefferson County, Alabama, on July 6, 2017. The

Break failed to inform Evanston, its insurer, of the pending lawsuit until June 29, 2018, when the

parties were scheduled to mediate the underlying suit. At that time, The Break requested that

Evanston defend it against Ms. Beasley’s lawsuit and provide coverage for any damages she

might obtain.

       In this declaratory judgment lawsuit, Evanston raises three arguments why it owes no

duty to defend or indemnify The Break: (1) The Break breached the notice conditions of the

insurance policy; (2) Ms. Beasley’s injuries arose out of assaults or batteries, which are excluded




                                                 1
         Case 2:18-cv-01197-KOB Document 24 Filed 07/09/19 Page 2 of 3



from policy coverage; and (3) to the extent Ms. Beasley seeks punitive damages, the policy

excludes such damages.

       After several failed attempts at service, Ms. Beasley was finally served on November 30,

2018. While Ms. Beasley was not home, the process server served Cynthia Beasley, 1 Ms.

Beasley’s sister who is a person of suitable age and discretion, at Ms. Beasley and Cynthia

Beasley’s shared residence. (Doc. 11).

       Ms. Beasley failed to appear, either personally or through an attorney, in this case. On

January 8, 2019, the Clerk of Court entered a default against Ms. Beasley. (Doc. 14). On January

9, 2019, Evanston moved for default judgment against Ms. Beasley. (Doc. 15). Ms. Beasley did

not appear or reply to the motion for default judgment. Evanston also moved for a judgment on

the pleadings against The Break, (doc. 17), which this court granted on July 9, 2019.

       Pursuant to Federal Rule of Civil Procedure 55(b)(2), a plaintiff may move the court for a

default judgment when a default has been entered against the defendant. “A ‘defendant, by his

default, admits the plaintiff’s well-pleaded allegations of fact, is concluded on those facts by the

judgment, and is barred from contesting on appeal the facts thus established.’” Eagle Hosp.

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (quoting

Nishimatsu Const. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). But “[t]he

defendant is not held to admit facts that are not well-pleaded or to admit conclusions of law.”

Nishimatsu Const. Co., 515 F.2d at 1206. 2 So “a defendant’s default does not in itself warrant the

court in entering a default judgment. There must be a sufficient basis in the pleadings for the

judgment entered.” Id.

1
  The court will only use “Ms. Beasley” to refer to Amanda Beasley to avoid confusion with
Cynthia Beasley.
2
  Fifth Circuit decisions as of September 30, 1981, are binding as precedent in the Eleventh
Circuit. See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).
                                                  2
         Case 2:18-cv-01197-KOB Document 24 Filed 07/09/19 Page 3 of 3



       After carefully considered the properly entered default, the averments in Evanston’s

complaint, and its Memorandum Opinion and Order granting Evanston’s motion for judgment on

the pleadings against The Break, the court enters a default judgment against Ms. Beasley

pursuant to Federal Rule of Civil Procedure 55(b)(2).

       For the reasons discussed above, the court GRANTS Evanston’s motion for default

judgment against Ms. Beasley, (doc. 15), and ENTERS JUDGMENT in favor of Evanston

against Ms. Beasley. Because the court has now entered judgment against both Defendants, the

court DIRECTS the Clerk of Court to close this case.

       Costs are taxed as paid.

       DONE and ORDERED this 9th day of July, 2019.



                                            ____________________________________
                                            KARON OWEN BOWDRE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
